 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JASON KYNYLL OWENS,                                 Case No.: 2:19-cv-02176-APG-DJA

 4                             Petitioner,             ORDER

 5 v.

 6 WARDEN WILLIAMS, et al.,

 7                             Respondents.

 8

 9         The respondents filed a motion requesting a 45-day extension of the deadline to file their

10 response to the petition. ECF No. 8. The motion is made in good faith and not solely for the

11 purpose of delay, and there is good cause for the extension of time requested.

12         I THEREFORE ORDER that the respondents’ motion for extension of time (ECF No. 8)

13 is GRANTED. The respondents will have until May 11, 2020, to file their response to the

14 petition for writ of habeas corpus.

15         I FURTHER ORDER that, in all other respects, the schedule for further proceedings set

16 forth in the order entered January 27, 2020 (ECF No. 5) will remain in effect. Under that order,

17 the petitioner will have 60 days to file a reply to an answer, or 60 days to file a response to a

18 motion to dismiss.

19         Dated: March 25, 2020.

20                                                        ________________________________
                                                          ANDREW P. GORDON
21                                                        UNITED STATES DISTRICT JUDGE

22

23
